                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MEB:ADW                                            271 Cadman Plaza East
F. #2020R00142                                     Brooklyn, New York 11201


                                                   April 1, 2021

By Email and ECF

Gordon Mehler, Esq.
Mehler Law PLLC
747 Third Avenue, 32nd Floor
New York, New York 10017

Christopher Wright, Esq.
305 Broadway, Suite 1001
New York, New York 10007

              Re:     United States v. Keith Levy
                      Criminal Docket No. 20-87 (RPK)

Dear Messrs. Mehler and Wright:

               Enclosed by email please find the government’s supplemental production
pursuant to 18 U.S.C. § 3500 and Rule 26.2 of the Federal Rules of Criminal Procedure (“3500
material”). The enclosed production includes an FBI CAST Report of Historical Cell Site
Analysis, as prepared by FBI Special Agent James Wines and marked as 3500-JW-3.

              The government does not concede the relevance, materiality or admissibility of
the 3500 material, or the information disclosed therein. The government reserves the right to
amend, supplement or alter the previously produced list of 3500 material, and to withdraw or
supplement the 3500 material prior to trial. The government continues to request reciprocal
discovery from the defendant.

                                                   Very truly yours,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:     /s/ Andrew Wang
                                                   Andrew Wang
                                                   Assistant U.S. Attorney
                                                   (718) 254-6311


cc:    Clerk of the Court (RPK) (by ECF)
